Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  December 21, 2018                                                                                  Stephen J. Markman,
                                                                                                               Chief Justice

                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano
  156737(72)                                                                                        Richard H. Bernstein
                                                                                                         Kurtis T. Wilder
                                                                                                   Elizabeth T. Clement,
                                                                                                                    Justices
  MICHIGAN ASSOCIATION OF HOME
  BUILDERS, ASSOCIATED BUILDERS AND
  CONTRACTORS OF MICHIGAN, and
  MICHIGAN PLUMBING AND MECHANICAL
  CONTRACTOR ASSOCIATION,
            Plaintiffs-Appellants,
                                                                   SC: 156737
  v                                                                COA: 331708
                                                                   Oakland CC: 2010-115620-CZ
  CITY OF TROY,
             Defendant-Appellee.
  ______________________________________/

        On order of the Chief Justice, the motion of the Michigan Manufacturers
  Association to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  December 19, 2018, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              December 21, 2018

                                                                             Clerk